J-A22011-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

CONWAY REGINAL BROWN

                            Appellant                    No. 2013 MDA 2013


                Appeal from the Order Entered October 10, 2013
              In the Court of Common Pleas of Cumberland County
              Criminal Division at No(s): CP-21-CR-0003355-2009


BEFORE: PANELLA, J., SHOGAN, J., and FITZGERALD, J.*

JUDGMENT ORDER BY PANELLA, J.                        FILED FEBRUARY 24, 2015

        Appellant, Conway Reginal Brown, appeals from the order entered by

the Honorable Merle L. Ebert, Jr., Court of Common Pleas of Cumberland

County, that dismissed his petition filed pursuant to the Post Conviction

Relief Act (“PCRA”). After careful review, we affirm.

        Brown was pulled over for an investigative stop after the Dauphin

County Drug Task Force received a tip that led to him. During the stop, a

bag of cocaine was found on Brown.             A search warrant was subsequently

obtained, and more cocaine was found in his home. The trial court denied

Brown’s motion to suppress the cocaine from both locations, and Brown

proceeded to trial on a stipulated record. Upon this record, the trial court
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
J-A22011-14


found Brown guilty of possession with intent to deliver cocaine, and

subsequently sentenced Brown to a sentence of four to eight years in prison.

       Brown filed a direct appeal, challenging the trial court’s denial of his

suppression motion.         This Court affirmed his judgment of sentence on

December 8, 2011.          Brown did not seek allowance of appeal from the

Pennsylvania Supreme Court.            Brown filed the instant PCRA petition on

February 28, 2013. After holding a hearing on Brown’s petition, the PCRA

court dismissed it via order dated October 10, 2013.               This timely 1 appeal

followed.

       We need not address the substance of Brown’s appeal, as we conclude

that we do not have jurisdiction. A PCRA petition must be filed within one

year of the date that the judgment of sentence becomes final.                  See 42

Pa.C.S.A.    §    9545(b)(1).        “The      PCRA   timeliness   requirements    are

jurisdictional in nature and, accordingly, a court cannot hear untimely PCRA

petitions.” Commonwealth v. Flanagan, 854 A.2d 489, 509 (Pa. 2004).

       Brown’s judgment of sentence became final on January 9, 2012,2

thirty days after this Court affirmed his judgment of sentence and the time

in which to seek an allowance of appeal in our Supreme Court expired. See
____________________________________________


1
  Brown’s notice of appeal, filed November 13, 2013 is considered timely, as
the PCRA court’s order was not entered onto the PCRA court’s docket until
after the notice of appeal was filed.
2
  January 7, 2012 was a Saturday. Therefore, Brown had until the 9th to file
his petition for allowance of appeal.



                                            -2-
J-A22011-14


42 Pa.C.S.A. § 9545(b)(3). Brown had one year from that date to file a

petition for collateral relief, specifically, until January 9, 2013. See 42

Pa.C.S.A. §9545(b)(1).

     Brown filed the instant petition on February 28, 2013, well beyond the

January 9, 2013 date. Therefore, as Brown’s PCRA petition was not timely

filed, “the courts have no jurisdiction to grant [him] relief unless he can

plead and prove that one of the exceptions to the time bar provided in 42

[PA.CONS.STAT.ANN.]    §   9545(b)(1)(i)-(iii)   applies.”   Commonwealth   v.

Pursell, 749 A.2d 911, 914-915 (Pa. 2000). See also Commonwealth v.

Wilson, 824 A.2d 331, 335 (Pa. Super. 2003) (en banc).

     Our review of Brown’s counseled PCRA petition reveals that he failed to

plead any of the exceptions enumerated to the PCRA’s time bar, thereby

divesting this Court of jurisdiction. See Commonwealth v. Wharton, 886
A.2d 1120, 1127 (Pa. 2005).

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/24/2015




                                      -3-